UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                             Chapter 7

 SEAN M. DUNN,                                     Case No. 18-36566-cgm

                          Debtor.
 LAK3, LLC                                         Adv. Pro. No. 18-9038
                          Plaintiff,
                                                   SUBSTIT UTION OF COUNSE L
         - against -

 SEAN M. DUNN,
                          Defendant.

         PLEASE TAKE NOTICE that, subject to this Substitution of Counsel being so ordered,

the law firm Rosen & Associates, P.C. hereby withdraws as counsel for LAK3, LLC in this

bankruptc y case, and to the extent necessary in this adversary proceeding, and the law firm Amini

LLC shall be substituted as LAK3, LLC's counsel in its place and stead.

         The grounds for the substitution are that the Court dismissed the adversary proceeding and

LAK3, LLC aesires to employ substitute counsel for the bankruptcy case and the appeal.

Dated: February 3, 2020
       New York, New York

                       CIATES, P.C.                AMINI LLC
                                                   Proposed Successor Counsel/o r LAK3, LLC

                         ~                               .· - b=
 Sanford . Rosen
 747 Third A venue
                                                   Avfaet
                                                   Jeffrey Chubak
                                                                            th
 New York, NY 10017                                131 West 35 th Street, 12 Floor
                                                   New York, New York 10001
 (212) 223-1100
 srosen@r osenpc.co m                              (21 2) 490-4700
                                                   asamet@a mini I le.com
                                                   jchubak<@aminillc.com

So ordered this _ _ day of February, 2020



Hon. Cecelia G. Morris
United States Bankruptcy Judge




                                                                  Scanned with CamScanner
